Title: To George Washington from William Peachey, 20 June 1795
From: Peachey, William
To: Washington, George


          
            Dear and much venerated Sir
            Baltimore June 20th 1795
          
          The young Gentleman who will have the Honour of presenting this to you is a nephew of mine who having been bred to the Sea became attached to that Line of Business. As soon as he heard that some Ships of War were directed to be built for the Protection of the American Trade, requested me to give him a Letter of Introduction to the Power who had the Appointment

of the Officers thereto. Being unwilling to encroach on your Time so consequential to the Country over which you preside, and informed that such Matters went usually thro’ the Secretary of State, I addressed a Letter to him on the Subject. He referred my Kinsman to the Secretary at War (then General Knox) who coud, at that time, only register him; but, as I was informed observed that as his Modesty had only solicited a first Lieutenancy, there was no doubt but he woud succeed in his Wishes. Mr Heath, the Representative of the district in which I live, after his Return from Congress, inform’d me he had mentioned the Application to you and that you had not disapproved of it, asking at the time if he had been put on the Register. In consequence whereof Capt: Peachey has held himself in Readiness to obey your Call to the duty, but hearing nothing from the War department since, in which the Officer has been changed and having thrown himself out of Business, now goes on to the Seat of the General Government, in order to be assured of what he may expect from that Quarter and to know when his Service will probably be required, that, if not soon he may, in the mean Time get Employment in the mercantile Navigation. Be assured I would not urge this matter if I did not believe him to be a bold, active and expert Seaman. I hope therefore you will pardon me for sending him, at this time to the Fountain Head. My Letter to the Secretary of State I expect is in the War Office which be pleased to call for. I am Dear Sir, with every Sentiment of Esteem your mo: obedient and Affectionate
          
            Willm Peachey
          
        